DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,418,858. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites similar features and limitations as the patented application.

Present Application 17/888,141
Patent 11,418,858
1, A method for providing client side stitching of secondary content on a media device, the method comprising:
receiving, by the media device, content comprising primary content from a content provider, wherein the primary content is encoded in a first format;
analyzing, by the media device, metadata of the primary content to determine a subject matter of the content, wherein the metadata of the content indicates a predetermined timeslot within the content to present the secondary content on the media device;
identifying, based on the subject matter of the content, the secondary content to be presented by the media device, wherein the secondary content is encoded in a second format different from the first format and the metadata further includes related information associated with the secondary content;
retrieving, by the media device, the secondary content from the content provider;
retrieving, by the media device, interactive content based on the related information associated with the secondary content;
pre-buffering, by the media device, the secondary content; and
presenting, by the media device, the secondary content and the interactive content concurrently at the predetermined timeslot within the content.
1. A method for providing an interactive experience including interactive content by a media device, the method comprising: 
displaying, by the media device, non-streaming content; determining, by the media device, that a streaming version of the non-streaming content is available from a first content provider, wherein the streaming version comprises primary content; 
receiving content comprising the primary content and secondary content from the first content provider; and 
determining whether to provide the interactive experience based on the secondary content, wherein the interactive experience comprises a plurality of primary timeslots for the primary content and a plurality of secondary timeslots for the secondary content and the interactive content, and 
wherein the determining comprises: 
performing image recognition on the secondary content to determine a subject matter of the secondary content; 
transmitting, to a second content provider, a request for the interactive content based on the subject matter of the secondary content; 
receiving, in response to the request, the interactive content from the second content provider; 
determining, based on metadata of the interactive content, a timeslot of the plurality of secondary timeslots to display the interactive content, wherein the timeslot is defined by a start time and an end time within the interactive experience; 
generating the interactive experience based on inserting the primary content into the plurality of primary timeslots and inserting the interactive content into the timeslot; 
initializing the interactive experience on the media device, wherein the secondary content and the interactive content are presented separately during the timeslot starting at the start time and ending at the end time; 
receiving, at the media device and while the secondary content is presented during the timeslot, a first user input associated with the interactive content; 
displaying the interactive content during the timeslot responsive to receiving the first user input; 
monitoring tracking information based on an interaction with the interactive experience; and 
resuming playback of the primary content responsive to receiving, at the media device and while the interactive content is presented during the timeslot, a second user input associated with the interactive content.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolyukh et al. (US 2011/0078740), in view of Badawiyeh et al. (US 2019/0069004), and further in view of LaJoie et al. (US 2009/0187939).

Claim 1, Bolyukh teaches a method for providing client side stitching of secondary content on a media device, the method comprising:
“receiving, by the media device (270), content comprising primary content from a content provider” (fig. 1; p. 0013, 0018-0019);
“wherein the metadata of the content indicates a predetermined timeslot within the content to present the secondary content (i.e. advertisements) on the media device” (p. 0033, 0049, 0053-0055);
“the metadata further includes related information (i.e. advertising indicators) associated with the secondary content” (p. 0049);
retrieving, by the media device, the secondary content (i.e. advertisements) from the content provider (p. 0016, 0019-0022, 0026, 0033, 0049, 0051, 0053-0055);
retrieving, by the media device, interactive content based on the related information (i.e. targeted advertisements) associated with the secondary content (p. 0016, 0019-0022, 0026, 0033, 0049, 0051, 0053-0055);
pre-buffering (i.e. stored in local memory), by the media device, the secondary content (p. 0033); and
presenting, by the media device, the secondary content (i.e. advertisements) and the interactive content (i.e. interactive program) concurrently at the predetermined timeslot within the content (fig. 2; p. 0016, 0033, 0051-0055).
Bolyukh is not entirely clear in teaching the specific features of:
“wherein the primary content is encoded in a first format”;
“analyzing, by the media device, metadata of the primary content to determine a subject matter of the content”;
“identifying, based on the subject matter of the content, the secondary content to be presented by the media device, wherein the secondary content is encoded in a second format different from the first format”.
Badawiyeh teaches the specific features of:
“wherein the primary content is encoded in a first format” (i.e. primary content H.264) (p. 0020);
“wherein the secondary content is encoded in a second format different from the first format” (i.e. addressable advertisement MPEG2) (p. 0020).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide different formats as taught by Badawiyeh to the system of Bolyukh to accommodate various devices with different set of capabilities (p. 0020). 
LaJoie teaches the specific feature of:
“analyzing, by the media device, metadata of the primary content to determine a subject matter of the content” (p. 0234, 0240);
“identifying, based on the subject matter of the content, the secondary content to be presented by the media device” (p. 0234, 0240).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide context specific advertisements as taught by LaJoie to the system of Bolyukh to allow for increased effectiveness of advertising (p. 0234).

Claim 2, Bolyukh teaches the method of claim I, wherein the analyzing the metadata of the content comprises analyzing the metadata of the content to determine a start time and an end time of the predetermined timeslot for the secondary content (i.e. time slot) (p. 0019-0022, 0033, 0049).

Claim 3, Bolyukh teaches the method of claim 2, wherein the analyzing the metadata of the content to identify the secondary content to be presented by the media device comprises analyzing the metadata of the content to determine the secondary content that is related to the primary content (i.e. based on contextual metrics) (p. 0054, 0075).

Claim 4, Bolyukh is silent regarding the method of claim 3, wherein the determining the secondary content that is related to the primary content comprises analyzing the metadata of the content to determine a genre of the primary content, and retrieving the secondary content from the content provider comprises retrieving the secondary content based on the genre of the primary content.
LaJoie teaches the method of claim 3, wherein the determining the secondary content that is related to the primary content comprises analyzing the metadata of the content to determine a genre of the primary content, and retrieving the secondary content from the content provider comprises retrieving the secondary content based on the genre of the primary content (i.e. context matching incorporates genre) (p. 0234, 0240).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide context specific advertisements as taught by LaJoie to the system of Bolyukh to allow for increased effectiveness of advertising (p. 0234).


Claim 5, Bolyukh teaches the method of claim 2, wherein the pre-buttering the secondary content comprises pre-buffering the secondary content prior to the start time of the predetermined timeslot of the primary content (i.e. stored in local memory) (p. 0033).

Claim 6, Bolyukh teaches the method of claim 5, further comprising providing the secondary content to a user at the start time of the predetermined timeslot of the secondary content (i.e. presenting at the time slot) (p. 0016, 0019-0022, 0026, 0033, 0049, 0051, 0053-0055).

Claim 7, Bolyukh teaches the method of claim 1, wherein retrieving the secondary content from the content provider comprises querying the content provider for the secondary content while the primary content is presented by the media device (i.e. retrieving advertisements for upcoming time slots) (p. 0022, 0054, 0076).

Claim 8 is analyzed and interpreted as an apparatus of claim 1.
Claim 9 is analyzed and interpreted as an apparatus of claim 2.
Claim 10 is analyzed and interpreted as an apparatus of claim 3.
Claim 11 is analyzed and interpreted as an apparatus of claim 4.
Claim 12 is analyzed and interpreted as an apparatus of claim 5.
Claim 13 is analyzed and interpreted as an apparatus of claim 6.
Claim 14 is analyzed and interpreted as an apparatus of claim 7.

Claim 15 recites “A non-transitory, tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device” to perform the steps of claim 1.  Bolyukh teaches A non-transitory, tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device” to perform the steps of claim 1 (p. 0040).
Claim 16 recites “A non-transitory, tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device” to perform the steps of claim 2.  Bolyukh teaches A non-transitory, tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device” to perform the steps of claim 2 (p. 0040).
Claim 17 recites “A non-transitory, tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device” to perform the steps of claim 3.  Bolyukh teaches A non-transitory, tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device” to perform the steps of claim 3 (p. 0040).
Claim 18 recites “A non-transitory, tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device” to perform the steps of claim 4.  Bolyukh teaches A non-transitory, tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device” to perform the steps of claim 4 (p. 0040).
Claim 19 recites “A non-transitory, tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device” to perform the steps of claim 5.  Bolyukh teaches A non-transitory, tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device” to perform the steps of claim 5 (p. 0040).
Claim 20 recites “A non-transitory, tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device” to perform the steps of claim 6.  Bolyukh teaches A non-transitory, tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device” to perform the steps of claim 6 (p. 0040).

Conclusion
Claims 1-20 are rejected.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/           Primary Examiner, Art Unit 2426                                                                                                                                                                                             12/7/2022